Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the New York State Liquor Authority, dated January 12, 1977, which, after a hearing, inter alia, canceled petitioner’s special on-premises liquor license. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The stay contained in the order to show cause of this court, dated February 3, 1977, is hereby vacated. The regulations of the New York State Liquor Authority are not unconstitutional (see California v La Rue, 409 US 109). The determination was supported by substantial evidence (see Matter of Pell v Board of Educ., 34 NY2d 222). Hopkins, Acting P. J., Latham, Damiani and Rabin, JJ., concur.